         Case 1:20-cr-00143-TSE Document 336 Filed 05/07/21 Page 1 of 2 PageID# 5886




         ** UNITED STATES DISTRICT COURT CRIMINAL MINUTES **
Date: 05/07/2021                                        Before the Honorable: T.S. ELLIS, III

Time: 02:16 p.m. – 03:06 p.m. (00:50)                   Case No.: 1:20-cr-00143-TSE-1
      03:44 p.m. – 04:22 p.m. (00:38)
      04:46 p.m. - 05:29 p.m. (00:43)
      (02:11)

Official Court Reporter: Tonia Harris
Courtroom Deputy: Tanya Randall
________________________________________________________________________________________


UNITED STATES OF AMERICA
v.

ZACKARY ELLIS SANDERS                                                         X Present

  Counsel for Government                 Counsel for Defendant
  William Clayman                        Nina Ginsburg
  Jay Prabhu                             Jonathan Jeffress
  Seth Schlessinger                      Jade Chong-Smith

Appearances of Counsel for ( X ) Govt      ( X ) Deft

Re:     Pretrial Conference
        [ 153 ] Motion in Limine in Opposition to Government’s Amended Notice of Intent to Present Evidence
                 Under Federal Rule of Evidence 414 filed by defendant
        [ 155 ] Zackary Ellis Sanders’s Motion in Limine to Exclude Chat Transcripts and Related Testimony
                from Non-Testifying Persons
        [ 160 ] Zackary Ellis Sanders’s Motion in Limine to Preclude Lay Opinion Testimony about Forensic
                 Examinations
        [ 162] Government’s Motion in Limine to Permit Presentation of Child Pornography Evidence
        [ 163 ] Government’s Motion in Limine to Exclude and Limit Certain Arguments, Lines of Questioning,
                 and Evidence at Trial
        [ 164 ] Government’s Motion in Limine to Admit Certain Records and Evidence
        [ 165 ] Government’s Motion in Limine to Introduce Certain Evidence Pursuant to Federal Rules of
                 Evidence 404(b) and 414
        [ 258 ] Motion to File Redacted Versions of Transcripts and Exhibits on the Public Docket and
                 Memorandum in Support of Same filed by the defendant
        [ 299 ] Motion for Leave to File rule 12.2(B) Notice of Expert Evidence of a Mental Condition Bearing on
                Lack of Guilt filed by the defendant
        [ 302 ] Defendant’s Motion for Entry of Discovery Order and Modification of Protective Order

Argued and:
[ X ] Granted - [ 163 ], [ 164 ]
         Case 1:20-cr-00143-TSE Document 336 Filed 05/07/21 Page 2 of 2 PageID# 5887



[ X ] Granted in Part and Denied in Part - [ 153 ]

[ X ] Denied - [ 155 ], [ 160 ], [ 302 ]

[ X ] Denied Without Prejudice with leave to renew [ 299 ]

[ X ] [ 258 ] will not be addressed at this time.

[ X ] Order to Follow

       STATUS CONFERENCE set for FRIDAY, MAY 21, 2021 at 9:00 A.M.

       JURY TRIAL remain set for MONDAY, JULY 12, 2021 at 10:00 A.M.

Deft is:
[ X ] Remanded [        ] Self Surrender [   ] Cont’d on same terms and conditions of release   [   ] Custody
